 


Exhibit 10.84


PRODUCT SUPPLY AGREEMENT
This PRODUCT SUPPLY AGREEMENT (this “Agreement”) is made and entered into
effective as of January 27, 2015 (the “Effective Date”), by and between Covidien
LP, a limited partnership registered in the State of Delaware (“Supplier”), and
The Spectranetics Corporation, a Delaware corporation (“Purchaser”). Purchaser
and Supplier are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.
WHEREAS, pursuant to that certain Asset Purchase Agreement (the “Purchase
Agreement”), dated as of October 31, 2014, by and between Supplier and
Purchaser, Purchaser has acquired from Supplier the Purchased Assets (as defined
in the Purchase Agreement) and assumed from Supplier the Assumed Liabilities (as
defined in the Purchase Agreement);
WHEREAS, as contemplated by the Purchase Agreement, on the terms and subject to
the conditions set forth herein, Supplier shall supply to Purchaser and
Purchaser shall purchase from Supplier certain PTA Products (as defined in the
Purchase Agreement) in accordance with the terms set forth herein; and
WHEREAS, this Agreement is entered into, among other things, pursuant to the
proposed Decision and Order, which is designed to resolve the competitive
concerns the FTC identified with the Acquisition, as described in the Complaint.
NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants, and agreements that are to be made and performed by the
Parties hereto and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is agreed as follows:
1.Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Purchase Agreement, as it may be
amended from time to time in accordance with the terms thereof.
2.    Products.
(a)    In General. Supplier shall make the products listed on Exhibit A (the
“Products”) available for purchase by Purchaser (i) from the first day of the
Term (as defined below) until twelve (12) months thereafter at Standard Cost (as
defined below) for such Product and (ii) for the remainder of the Term following
such twelve (12) month period at Standard Cost plus 5%. As used herein,
“Standard Cost” shall mean, with respect to each SKU of each Product, Supplier’s
standard cost of such Product, which shall reflect the material, labor, scrap
and associated overhead required to manufacture such Product and shall be
calculated in a manner consistent with the manner in which Supplier calculates
standard cost for other similar products.  The current Standard Cost of each
Product is set forth on Exhibit A.  Supplier shall not adjust Standard Cost of
any Product more than










--------------------------------------------------------------------------------




once every twelve (12) months. Purchaser agrees that it shall acquire the
Products solely for incorporation into DCB Products and research in connection
therewith, and shall not otherwise sell or independently use or commercialize
the Products.
(b)    No Purchasing Commitment. During the Term, Purchaser shall be permitted
to purchase, but shall have no obligation and makes no commitment to purchase,
any or all of its requirements for the Products for incorporation into DCB
Products from or through Supplier pursuant to this Agreement. Notwithstanding
anything in this Agreement to the contrary, in no event shall Supplier be
obligated to manufacture or sell to Purchaser any particular type or size of
Product that it (or a third party on its behalf) does not manufacture and sell
in the ordinary course of business as of the Effective Date.
(c)    Changes to Product. Supplier reserves the right, without any liability
whatsoever, to modify any Product to the extent that such modification is
mandated by a Regulatory Authority or, to the extent approved by Purchaser in
writing prior to the implementation of such modification (which approval shall
not be unreasonably withheld, conditioned or delayed), does not require
additional or independent regulatory approval.
(d)    Changes to Manufacturing Facility. Supplier shall provide six (6) months
written notice prior to making any material modifications to or relocating the
location of any facility that manufactures any Product, in each case, to the
extent any such modification or relocation is reasonably likely to require
obtaining any new validations in respect of any DCB Product. Supplier shall be
liable for any costs related to obtaining such new validations.
(e)    Accredited Auditors. Seller shall, upon reasonable prior written notice
by Purchaser, provide access to and permit any Notified Body in the European
Union or any other regulatory authority (in each case, an “Accredited Auditor”)
to review Seller’s quality system and conduct quality systems and compliance
audits of Seller’s facilities and operations related to the manufacture of any
Products and to verify that the Products are being manufactured and supplied in
accordance with any applicable specifications and Laws related to the Products.
To the extent necessary for Purchaser to obtain any license, permit or satisfy
any other governmental requirement (each, an “Approval”) to distribute Products
in any new jurisdiction, Seller shall provide reasonable access (subject to its
prior approval, which shall not be unreasonably withheld, conditioned or
delayed) to its relevant manufacturing facilities and relevant books and records
to Purchaser or an Accredited Auditor in order to obtain any such Approvals.
3.    Term and Termination.
(a)    Term. This Agreement shall have an initial term beginning on the
Effective Date and terminating on the second anniversary of the Effective Date
(the “Initial Term”). The Initial Term may be renewed for one additional
one-year term (the “Renewal Term”) upon: (i) the mutual written agreement of
Supplier and Purchaser, or (ii) Supplier’s receipt of written notice from
Purchaser not later than three (3) months prior to the expiration of the Initial
Term stating that (A) Purchaser has determined in good faith that Purchaser and
its Affiliates will be unable to independently manufacture the Products in
quantities sufficient to meet all of its requirements for the Products solely
for incorporation into DCB Products upon expiration of the Initial Term, and

2







--------------------------------------------------------------------------------




(B) Purchaser desires to continue purchasing Products from Supplier upon
expiration of the Initial Term. The Initial Term and the Renewal Term, if any,
are referred to collectively herein as the “Term”.
(b)    Termination. This Agreement will immediately terminate at the expiration
of the Term. This Agreement also may be immediately terminated by a Party by
delivering written notice thereof to the other Party upon the occurrence of any
of the following events: the other Party becomes bankrupt or insolvent, makes an
unauthorized assignment, goes into liquidation, has proceedings initiated
against it for the purpose of seeking a receiving order or winding up order, or
applies to the courts for protection from its creditors.
(c)    Termination by Purchaser. In addition to the termination events set forth
in Section 3(b), Purchaser may terminate this Agreement at any time and for any
reason by providing Supplier with at least thirty (30) days prior written
notice.
(d)    Termination by Supplier. In addition to the termination events set forth
in Section 3(b), Supplier may terminate this Agreement if any amount or fee due
with respect to Products delivered pursuant to this Agreement and POs submitted
hereunder (other than with respect to Products returned to Supplier in
accordance with Section 4(b)) remains unpaid by Purchaser for a period of more
than fifteen (15) calendar days following Purchaser’s receipt of a notice of
delinquency; provided, however, that Supplier may only terminate this Agreement
pursuant to this Section 3(d) in the event Purchaser’s past due payment
obligations under this Agreement exceed $150,000.
(e)    Survival. The provisions of Sections 5, 6, 7, 8, 9, 11 and 12, will
survive any termination or expiration of this Agreement, along with any payment
obligations incurred and liability for any breach that occurred prior to the
date of termination or expiration.
4.    Product Supply.
(a)    Delivery and Invoicing. On and after the Effective Date, Purchaser may,
from time to time, order products from Supplier by submitting a purchase order
(“PO”) to Supplier. All Products will be delivered FOB Origin. For special or
expedited delivery at the request of Purchaser, Supplier agrees to ship FOB
Origin via the carrier of Purchaser’s choice. Supplier will initially pay for
shipping charges, but all such charges will be added to the invoice and
Purchaser will pay such charges. Payment terms are Net 30 days unless Supplier
determines in its reasonable discretion that Purchaser’s financial condition is
such that its ability to timely pay invoices may be impaired, in which case
Supplier may require Purchaser to pay for Products on a Cash On Delivery basis.
(b)    Return of Products. Purchaser shall have the right to return Products to
Supplier if the Products do not conform to Supplier’s warranty for the Products
set forth in Section 5, in which case the returns must be made in accordance
with Supplier’s return goods policy then currently in effect (provided that such
return goods policy shall permit Purchaser to return any such Product to Seller
for at least 30 days following the occurrence of any event or circumstance that
gives rise to Purchaser’s right pursuant to this Section 4(b) to return such
Product to Seller).

3







--------------------------------------------------------------------------------




(c)    Delivery Times. Supplier shall deliver the Products to Purchaser on the
delivery date(s) specified in the accepted POs so long as the delivery date(s)
are at least 45 days from the date the PO is submitted to Supplier.
(d)    Forecasts; Order Acceptance.
(1)    Notwithstanding anything in this Agreement to the contrary, under no
circumstances shall Supplier be obligated to supply Purchaser with more than (i)
70,000 units of EverCross Product during any twelve (12) month period or more
than 8,000 units of EverCross Product during any one (1) month period, or (ii)
10,000 units of NanoCross Product during any twelve (12) month period or more
than 1,500 units of NanoCross Product during any one (1) month period, in each
case unless Supplier agrees in writing to supply such additional units.
(2)    All orders shall be in writing and shall be in an amount of at least
100 units of Products per order. Under no circumstances will an order bind
Supplier unless it is accepted by Supplier. The twelve (12) month forecast of
the anticipated need for Products in respect of the DCB Business as of the
execution of this agreement shall be the forecast agreed upon between Supplier
and Purchaser and attached hereto as Exhibit B. At the Closing and every month
during the Term thereafter, Purchaser will submit to Supplier a twelve (12)
month rolling forecast of its anticipated orders for Products over each of the
upcoming twelve (12) months. In order to enable Supplier to plan its supply of
Products to Purchaser, each rolling forecast (including the initial forecast to
be delivered at the Closing) will be submitted with a PO so that Purchaser has
in effect at all times POs covering Purchaser’s demand for the Product for the
three (3) months following the date of any such forecast, which such purchase
order, upon acceptance by Supplier, shall constitute a binding purchase
commitment.
(3)    Subject to Section 4(d)(1), Supplier shall be required to accept within
ten (10) business days all POs placed by Purchaser so long as the quantity of
Product ordered on such PO for delivery in any month, together with the quantity
of all other Product ordered by Purchaser for delivery in such month, does not
exceed 150% of the quantity of such Product indicated in the most current
rolling forecast for such month. If Supplier fails to provide acceptance of a PO
to Purchaser within such ten (10) business day period, Supplier will be deemed
to have accepted such PO.
5.    Warranty.
(a)    Limited Product Warranty. Supplier warrants to Purchaser that, until the
earlier of one year after delivery or the date on which the Product is used by
Purchaser, the Products will comply with the applicable specifications of
Supplier for the Products in effect as of the date of the relevant PO.
Descriptions appearing in Supplier’s literature are meant to generally describe
the Products and do not constitute any express warranties. In the event that
Supplier gives technical advice with respect to the Products, it is agreed that
such advice is given without any liability on Supplier’s part. Supplier does not
warrant conformity of Products with any samples provided. Any guarantee of
specific properties of or in the Products shall only be effective if and to the
extent specifically confirmed by Supplier in writing. These warranties shall not
apply for Product failure or deficiency due to improper storage, alteration, or
the consequences of uses for which the Product was not designed or that
adversely affect its integrity, reliability, or performance.

4







--------------------------------------------------------------------------------




(b)    No Implied Warranties. THIS AGREEMENT MAY BE SUBJECT TO LAWS IN CERTAIN
TERRITORIES APPLICABLE TO THE SALE OF PRODUCTS BY SUPPLIER TO PURCHASER, WHICH
IMPOSE IMPLIED WARRANTIES, CONDITIONS, OR OBLIGATIONS THAT CANNOT BE EXCLUDED,
RESTRICTED, OR MODIFIED (OR CAN BE EXCLUDED, RESTRICTED, OR MODIFIED ONLY TO A
LIMITED EXTENT). TO THE GREATEST EXTENT ALLOWED BY SUCH LAWS, THE EXPRESS
WARRANTY SET FORTH IN SECTION 5(a), AND NOT ANY IMPLIED WARRANTIES, CONDITIONS
OR OTHER OBLIGATIONS, SHALL APPLY.
6.    Defects, Advisories, Complaints and Recalls.
(a)    If either Party becomes aware of any defect, problem or adverse condition
in a Product purchased hereunder, such Party will (subject to compliance with
applicable Laws) promptly notify the other Party of such defect, problem or
adverse condition.
(b)    If Supplier determines that a removal, correction, recall, advisory or
field action (a “Corrective Action”) involving a Product is warranted (whether
or not due to a defect, problem or adverse condition reported under Section 6(a)
above), or otherwise becomes aware that a Corrective Action involving a Product
has been required by an applicable Governmental Authority, it will immediately
notify Purchaser in writing and will advise Purchaser of the reasons underlying
its determination that a Corrective Action is warranted and Purchaser will
cooperate with Supplier in such Corrective Action, as reasonably requested by
Supplier, at Supplier’s expense.
(c)    Purchaser shall at its own cost maintain a system of registration of the
Products to enable Purchaser to trace the Products with the best possible
precision with regard to relevant matters including but not limited to the
conditions in which the Products were in prior to being distributed by
Purchaser, final destination of the Products, and lot numbers.
(d)    Each Party shall cooperate with the other Party in promptly reviewing,
investigating and resolving any written, electronic, or oral communication that
alleges deficiencies related to the identity, quality, durability, reliability,
safety, effectiveness, or performance of Products or any other “complaint”
within the meaning of the U.S. Food and Drug Administration regulations
governing medical devices, in each case to the extent related to Products
purchased hereunder (“Complaints”).
(e)    Purchaser shall be responsible for all customer support and resolution of
Complaints, provided that Supplier shall provide reasonable assistance in
connection therewith upon Purchaser’s reasonable request. In addition, Purchaser
shall be responsible for complying with all Medical Device Reporting (“MDR”)
requirements under 21 C.F.R. Part 803 or similar regulations in other
territories for all Product Complaints. Each Party shall promptly notify the
other Party of a potential MDR reportable event with respect to a Product
purchased hereunder.
7.    Compliance with Law. Each Party covenants that its performance under this
Agreement during the Term shall be in compliance with all federal and state Laws
that are material to the operation of its business and the conduct of its
affairs, including, but not limited to, any such legal requirements pertaining
to the safety of the Products, occupational health and safety, environmental
protection, and health care regulations. Supplier shall obtain and maintain all
manufacturing site

5







--------------------------------------------------------------------------------




licenses and government Permits, including without limitation health, safety and
environmental Permits, necessary for the conduct of its actions and procedures
undertaken to supply Product during the term of this Agreement.
8.    Intellectual Property Matters.
(a)    Ownership. Except as otherwise provided in the Purchase Agreement, each
party recognizes and agrees that, as between the Parties, all Intellectual
Property of the other Party is and shall remain the sole property of such other
Party. Nothing in this Agreement shall be deemed to confer upon or transfer to
either Party any right, title, interest, or license, whether express or implied,
in or to any of the other party’s Intellectual Property.
(b)    Trademark Usage. Purchaser covenants and agrees that it will not, during
the Term or at any time thereafter, adopt or use Supplier’s Trademarks except as
expressly authorized in the Purchase Agreement. Any goodwill associated with the
use of a Party’s Trademarks shall inure to the sole benefit of such Party.
9.    Non-Disclosure of Confidential Information.
(a)    Definitions. As used herein:
(1)    “Confidential Information” means: (A) in respect of Information provided
in documentary form or by way of a model or in other tangible or intangible
form, Information which at the time of disclosure to the Receiving Party is
marked, or otherwise designated, to show expressly or by implication that it is
imparted or disclosed in confidence; (B) in respect of Information that is
imparted or disclosed orally or by demonstration or presentation, any
Information that the Receiving Party has been expressly informed by the
Disclosing Party at the time of disclosure to have been imparted or disclosed in
confidence; (C) in respect of Information imparted or disclosed orally or by
demonstration or presentation, any note or record of the disclosure; (D) other
Information for which it should be reasonably apparent to the Receiving Party
from the face or presentation of such Information that such Information should
be treated confidentially; (E) any copy of any of the foregoing; and (F) the
existence of the discussion or negotiations as contemplated herein or of the
possibility of the transactions contemplated hereby.
(2)    “Information” means (A) with respect to that disclosed by Supplier,
information relating to the Products sold or offered for sale pursuant to this
Agreement, by or on behalf of Supplier, to Purchaser, in oral or documentary
form or by way of models or other tangible or intangible form or by
demonstrations or presentations; and (B) with respect to that disclosed by
Purchaser, information relating to Purchaser’s forecasts, purchases or use of
Products sold or offered for sale pursuant to this Agreement, by or on behalf of
Purchaser, to Supplier, in oral or documentary form or by way of models or other
tangible or intangible form or by demonstrations or presentations, including the
Purchaser Data.
(3)    “Proper Use” means: (A) with respect to Purchaser, the use of Supplier’s
Confidential Information for the purpose of effecting the transactions
contemplated by this

6







--------------------------------------------------------------------------------




Agreement; and (B) with respect to Supplier, the use of Purchaser’s Confidential
Information for the purpose of effecting the transactions contemplated by this
Agreement.
(4)    “Purchaser Data” means electronic data of Purchaser processed by, stored
in, or accessible electronically via servers or applications used in connection
with the transactions contemplated by this Agreement.
(b)    Confidentiality. Each Party (the “Receiving Party”) agrees that, from the
date of this Agreement until the third (3rd) anniversary of the date hereof, it
shall, and shall cause its Affiliates and representatives to:
(1)    take reasonable measures to maintain the confidentiality of all
Confidential Information of the other Party (the “Disclosing Party”);
(2)    use such Confidential Information only for the Proper Use;
(3)    permit access to such Confidential Information only to such of its
directors, officers, employees and advisors having a need to know such
Confidential Information (“Permitted Disclosees”), provided, that the Receiving
Party shall inform each of those Permitted Disclosees of the confidential nature
of such Confidential Information and instruct them to comply with the
obligations of the Receiving Party in respect thereof, and the Receiving Party
shall be responsible for any breach of this Section 9 by any of its Permitted
Disclosees;
(4)    make copies of the Confidential Information of the Disclosing Party only
to the extent that the same are reasonably required for the Proper Use;
(5)    treat all Confidential Information of the Disclosing Party with the
degree of care to avoid disclosure to any third party as is used with respect to
the Receiving Party’s own information of like importance which is to be kept
confidential; and
(6)    promptly return all Confidential Information of the Disclosing Party to
the Disclosing Party upon its written request or (at the Disclosing Party’s
option) destroy all such Confidential Information and provide to the Disclosing
Party a certificate of such destruction signed by a duly authorized officer of
the Receiving Party.
(c)    No Release. Where any Confidential Information of the Disclosing Party is
the subject of any national or governmental security regulations, the Receiving
Party shall, and hereby undertakes to, take such measures as may be required by
such regulations to protect such Confidential Information. Without prejudice to
any obligations imposed on and assumed by the Receiving Party under any national
or governmental security regulations, the obligations of confidentiality herein
shall not apply to any Information which the Receiving Party by its written
records can show:
(1)    was in the possession of the Receiving Party before such Information was
imparted or disclosed by the Disclosing Party;
(2)    is independently developed by any representative, agent or employee of
the Receiving Party without access to or use or knowledge of the Information;

7







--------------------------------------------------------------------------------




(3)    is in or subsequently comes into the public domain other than by breach
by the Receiving Party of its obligations hereunder;
(4)    is received by the Receiving Party without restriction on disclosure or
use from a third party which the Receiving Party reasonably believes is entitled
to make such disclosure;
(5)    is approved for release by the written agreement of the Disclosing Party;
or
(6)    is required to be disclosed by Law or the rules of any Governmental
Authority, provided, that, if the Receiving Party is to make such disclosure, it
shall give the Disclosing Party as much prior notice thereof as is reasonably
practicable so that the Disclosing Party may seek such protective orders or
other confidentiality protection as the Disclosing Party, in its sole
discretion, may elect, and the Receiving Party shall reasonably cooperate with
the Disclosing Party in protecting the confidential or proprietary nature of
such Confidential Information which is to be so disclosed.
(d)    Equitable Relief. The Parties hereto agree that irreparable damage would
occur in the event that any provision of this Section 9 were not performed in
accordance with the terms hereof. Accordingly, prior to the expiration or
termination of this Agreement pursuant to Section 3, in the event of any breach
or threatened breach by a Party of its obligations under this Agreement, the
affected Party shall be entitled to equitable relief (including specific
performance of the terms hereof) without prejudice to any other rights or
remedies that may otherwise be available to such other Party.
10.    Insurance. Supplier shall maintain and keep in force during the Term
commercial general liability insurance that includes the products-completed
operations hazard. Such insurance shall contain a minimum combined single limit
of liability for bodily injury and property damage in the amount of not less
than $10,000,000 per occurrence and $10,000,000 in the aggregate. Supplier shall
provide the certificate of insurance to Purchaser upon request.
11.    Release; Limitation of Liability; Indemnity.
(a)    Disclaimer and Release. THE WARRANTIES, OBLIGATIONS, AND LIABILITIES OF
SUPPLIER AS SET FORTH IN THIS AGREEMENT ARE EXCLUSIVE AND IN SUBSTITUTION FOR,
AND PURCHASER HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW, ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, WITH RESPECT TO THE
PRODUCTS AND ANY OTHER GOODS OR SERVICES DELIVERED UNDER THIS AGREEMENT,
INCLUDING, BUT NOT LIMITED TO: (1) ALL OTHER EXPRESS AND IMPLIED WARRANTIES,
INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, AND (2) ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE
OF DEALING, OR USAGE OF TRADE.
(b)    Limitation of Liability. EXCEPT TO THE EXTENT PROHIBITED BY APPLICABLE
LAW OR FOR LIABLITY AS PROVIDED FOR IN SECTION 11(c), SUPPLIER’S LIABILITY
HEREUNDER SHALL BE LIMITED TO: (1) THE REPLACEMENT OF THE PRODUCTS OR THE
RE-SUPPLY OF SUBSTANTIALLY EQUIVALENT PRODUCTS; (2) THE

8







--------------------------------------------------------------------------------




REPAIR OF THE PRODUCTS; (3) PAYMENT OF THE COST OF REPLACING THE PRODUCTS OR
ACQUIRING SUBSTANTIALLY EQUIVALENT PRODUCTS; OR (4) PAYMENT OF THE COST OF
REPAIRING THE PRODUCTS. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, SUPPLIER SHALL HAVE NO OBLIGATION OR LIABILITY, WHETHER ARISING IN
CONTRACT (INCLUDING WARRANTY), TORT (INCLUDING ACTIVE, PASSIVE, OR IMPUTED
NEGLIGENCE, STRICT LIABILITY, OR PRODUCT LIABILITY) OR OTHERWISE, FOR ANY
SPECIAL, CONSEQUENTIAL, PUNITIVE, INCIDENTAL, OR INDIRECT DAMAGES, OR FOR LOSS
OF USE, LOSS OF REVENUE, LOSS OF BUSINESS, LOST PROFIT, OR OTHER FINANCIAL LOSS
ARISING OUT OF OR IN CONNECTION WITH ANY PRODUCT OR OTHER GOODS OR SERVICES
FURNISHED UNDER THIS AGREEMENT, REGARDLESS OF WHETHER OR NOT SUPPLIER WAS AWARE
OF THE POSSIBILITY OF THE SAME.
(c)    Indemnification By Supplier. Supplier shall release, indemnify, hold
harmless, and, if requested, defend Purchaser and its Affiliates (collectively,
the “Purchaser Indemnitees”) from and against any third party claims or actions,
and any Losses to the extent arising from or caused by (i) the breach of any
representation, warranty, covenant or agreement of Supplier contained in this
Agreement; (ii) defects in the condition of any Product caused by Supplier’s
gross negligence, fraud or willful misconduct; or (iii) the failure of Supplier
to comply with applicable Law; provided that Supplier shall have no such
obligations to the extent any Loss arises as a result of (x) failure of a
Purchaser Indemnitee to use the Products supplied pursuant to this Agreement in
accordance with the written instructions for use supplied with such Product, if
any; (y) the failure of a Purchaser Indemnitee to comply with any applicable
Law; or (z) the breach of contract, negligence, recklessness or willful
misconduct of a Purchaser Indemnitee. Notwithstanding the foregoing, Supplier’s
liability for any failure of a Product to comply with the product warranty set
forth in Section 5(a) shall be subject to the limitations set forth in Section
11(b).
(d)    Indemnification By Purchaser. Purchaser shall release, indemnify, hold
harmless, and, if requested, defend Supplier and its Affiliates (collectively,
the “Supplier Indemnitees”) from and against any third party claims or actions,
and any Losses to the extent arising from or caused by: (i) the breach of any
representation, warranty, covenant or agreement of Purchaser contained in this
agreement; (ii) defects in the condition of any Product, except to the extent
such defects are (A) caused by Purchaser’s gross negligence, fraud or willful
misconduct or (B) covered by the product warranty set forth in Section 5(a); or
(iii) the failure of Purchaser to comply with applicable Law; provided that
Purchaser shall have no such obligations to the extent any Loss arises as a
result of (y) the failure of a Supplier Indemnitee to comply with any applicable
Law; or (z) the breach of contract, negligence, recklessness or willful
misconduct of a Supplier Indemnitee.
12.    Miscellaneous.
(a)    Disputes. In the event of any controversy or dispute arising out of or
relating to this Agreement, the Parties shall in good faith attempt to resolve
such dispute. If after twenty (20) days the Parties have not reached an
agreement with respect to such dispute, either Party may file a claim against
the other Party pursuant to Section 12(b) below.
(b)    Choice of Law.

9







--------------------------------------------------------------------------------




(1)    This Agreement, the rights of the Parties and all Proceedings arising in
whole or in part under or in connection herewith shall be governed by and
construed in accordance with the Laws of the State of Delaware, without regard
to any conflicts of law principles of such state that might apply the law of
another jurisdiction.
(2)    With respect to any Proceeding relating to this Agreement, each Party
irrevocably (i) agrees and consents to be subject to the exclusive jurisdiction
of the United States District Court for the District of Delaware or the Delaware
Court of Chancery and any state appellate court therefrom within the State of
Delaware (or, if the Delaware Court of Chancery declines to accept jurisdiction
over a particular matter, any state or federal court within the City of
Wilmington) and (ii) waives any objection which it may have at any time to the
laying of venue of any Proceeding brought in any such court, waives any claim
that such Proceeding has been brought in an inconvenient forum and further
waives the right to object, with respect to such Proceeding, that such court
does not have any jurisdiction over such Party. The foregoing consent to
jurisdiction shall not constitute general consent to service of process in the
State of Delaware for any purpose except as provided above and shall not be
deemed to confer rights on any Person other than the respective Parties to this
Agreement. Each of Supplier and Purchaser irrevocably agrees that service of any
process, summons, notice or document by United States registered mail to such
Party’s address set forth above shall be effective service of process for any
Proceeding in Delaware with respect to any matters for which it has submitted to
jurisdiction pursuant to this Section 12(b)(2). Notwithstanding the foregoing, a
Party may commence any Proceeding in any court other than the above-named courts
solely for the purpose of enforcing an order or judgment issued by any of the
above-named courts
(3)    EACH OF SUPPLIER AND PURCHASER HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION AS BETWEEN THE PARTIES DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE PURCHASE AGREEMENT OR ANY OTHER
ANCILLARY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR
DISPUTES RELATING HERETO OR THERETO. EACH OF SUPPLIER AND PURCHASER (I)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
PURCHASE AGREEMENT AND THE OTHER ANCILLARY AGREEMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12(b)(3).
(c)    No Assignment. This Agreement may not be assigned in whole or in part by
either Party without the prior written consent of the other Party; provided,
however, that (i) either Party may assign its rights and obligations to any
Affiliate of such Party, and (ii) Purchaser shall be entitled to assign (without
the consent of Supplier) any or all of its rights or obligations under this
Agreement to a Person that acquires all or substantially all of the DCB Business
from Purchaser so long as Purchaser nonetheless remains fully responsible for
the performance of all of its obligations

10







--------------------------------------------------------------------------------




hereunder. Any purported transfer or delegation in violation of this Section
12(c) shall be null and void.
(d)    Binding Effect. This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties, as well as their respective
successors and permitted assigns.
(e)    No Third-Party Beneficiaries. Except for the rights granted to the third
party Purchaser Indemnitees and Supplier Indemnitees under Section 11, this
Agreement is for the sole benefit of the Parties and their permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.
(f)    Amendment; Waiver. This Agreement may not be amended or modified except
by an instrument in writing signed by the Parties. Either Party may (a) extend
the time for the performance of any of the obligations or other acts of the
other Party, (b) waive any inaccuracies in the representations and warranties of
the other Party contained herein or in any document delivered pursuant to this
Agreement or (c) waive compliance by the other Party with any of the agreements
or conditions contained herein. Any such extension or waiver shall be valid only
if set forth in an instrument in writing signed by the Party to be bound
thereby. No failure or delay by any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.
(g)    Notices. Any notice or other communication required or permitted under
this Agreement shall be in writing and deemed to have been duly given (i) five
(5) Business Days following deposit in the mails if sent by registered or
certified mail, postage prepaid, (ii) when sent, if sent by facsimile
transmission and if receipt thereof is confirmed by machine generated receipt,
(iii) when delivered, if delivered personally to the intended recipient and (iv)
one Business Day following deposit with a nationally recognized overnight
courier service, in each case addressed as follows:
If to Supplier:
Covidien
3033 Campus Drive
Plymouth, Minnesota 55441
Attn: VP of Business Development
with a copy (which shall not constitute notice) to:
Covidien
Vascular Therapies
3033 Campus Drive
Plymouth, Minnesota 55441
Attn: Legal Department

11







--------------------------------------------------------------------------------




and
Medtronic, Inc.
710 Medtronic Parkway
Minneapolis, MN 55432
Attn: General Counsel
Facsimile: (763) 572-5459
and
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attn:    Victor I. Lewkow
    Matthew P. Salerno
Facsimile: (212) 225-3999
If to Purchaser:
The Spectranetics Corporation
9965 Federal Drive
Colorado Springs, CO 80921
Attn:    General Counsel
Facsimile: (719) 447-2022


with a copy (which shall not constitute notice) to:


Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019-7475
Attn: Minh Van Ngo
Facsimile: (212) 474-3700


(h)    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any term or other
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid, illegal or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity, illegality or unenforceability, nor shall such invalidity,
illegality or unenforceability affect the validity or enforceability of such
provision, or the application thereof, in any other jurisdiction.

12







--------------------------------------------------------------------------------




(i)    Independent Contractors. It is expressly understood and agreed that
Purchaser and Supplier shall at all times be independent contractors of one
another. It is expressly understood and agreed by the Parties that nothing
contained in this Agreement shall be construed to create a joint venture,
partnership, association or like relationship between the Parties with respect
to the subject matter hereof. In no event shall either Party be liable for the
debts or obligations of the other Party.
(j)    Force Majeure. Supplier shall not be responsible to Purchaser under this
Agreement for failure or delay in performing any obligations under this
Agreement (other than obligations regarding confidentiality) due to factors
beyond its reasonable control, including, without limitation, war, terrorism,
hostilities, sabotage, revolution, riot, civil commotion, national emergency,
strikes, lock-outs, failure of supplies of power or fuel, mechanical or
equipment failures, prohibitions against imports or exports of any product,
impossibility of obtaining components or a force majeure affecting a supplier of
components that results in a shortage of supply of components, epidemics,
explosion, fire, flood, earthquake, force of nature, natural disaster or any
other act of God, or any Law, proclamation, regulation, ordinance, embargo, or
other act or order of any court or Governmental Authority, each to the extent
the same are beyond the reasonable control of the affected Party (each such
factor, a “Force Majeure”). Upon the occurrence of a Force Majeure, Supplier
shall use commercially reasonable efforts to promptly notify Purchaser and shall
resume performing its obligations under this Agreement as soon as reasonably
practicable. Except as otherwise provided herein, if a Force Majeure occurs,
Supplier shall be excused from performing and the time for performance shall be
extended as long as Supplier is unable to perform as a result of the Force
Majeure. Notwithstanding the foregoing, if a Force Majeure continues, or is
reasonably expected to continue, for a period of ninety (90) days or more, and
such Force Majeure substantially impairs Supplier’s performance of its
obligations under this Agreement, the other Party shall have the right and
option to terminate this Agreement upon written notice thereof to the affected
Party.
(k)    No Presumption. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties, and no presumption or burden of proof shall arise
favoring or disfavoring either Party by virtue of the authorship of any
provisions of this Agreement.
(l)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the Parties and delivered to the other Party
(including by facsimile or pdf attachment), it being understood that all Parties
need not sign the same counterpart.
(m)    Entire Agreement. This Agreement, together with the Purchase Agreement,
the other Ancillary Agreements and the Confidentiality Agreement, contains the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral or written, with
respect to the subject matter hereof. In the event of any inconsistency between
this Agreement and the Purchase Agreement, the terms of the Purchase Agreement
shall control. The Exhibits set forth below are incorporated by reference into
and shall

13







--------------------------------------------------------------------------------




form part of this Agreement. No other terms and conditions in any document,
acceptance, or acknowledgment shall be effective or binding unless expressly
agreed to in writing.
Exhibit A    Product Description
Exhibit B    Initial Forecast



14







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
duly authorized officers as of the day and year first above written.
COVIDIEN LP
THE SPECTRANETICS CORPORATION
By:
/s/ Matthew Nicolella
By:
/s/ Paul A. Gardon
 
Name: Matthew Nicolella
 
Name: Paul A. Gardon
 
Title: Vice President and Assistant Secretary
 
Title: Senior Vice President










SIGNATURE PAGE
PRODUCT SUPPLY AGREEMENT







--------------------------------------------------------------------------------




EXHIBIT A
PRODUCT DESCRIPTION
Products
1.
Covidien’s EverCross™ .035 percutaneous transluminal angioplasty balloon
catheters listed below. This Product will be provided by Supplier sterile and
labeled for use in clinical trials only.

PCN
Item Number
Balloon Diameter (mm)
Balloon Length (mm)
Catheter Length (cm)
Total
AB35W04040080
AB35W04040080V02
4
40
80
45.33
AB35W04040135
AB35W04040135V02
4
40
135
45.28
AB35W04080080
AB35W04080080V02
4
80
80
45.39
AB35W04080135
AB35W04080135V02
4
40
135
45.34
AB35W04120080
AB35W04120080V02
4
120
80
45.44
AB35W04120135
AB35W04120135V02
4
120
135
45.39
AB35W05040080
AB35W05040080V02
5
40
80
46.81
AB35W05040135
AB35W05040135V02
5
40
135
46.76
AB35W05080080
AB35W05080080V02
5
80
80
46.86
AB35W05080135
AB35W05080135V02
5
80
135
46.81
AB35W05120080
AB35W05120080V02
5
120
80
46.92
AB35W05120135
AB35W05120135V02
5
120
135
46.87
AB35W06040080
AB35W06040080V02
6
40
80
46.81
AB35W06040135
AB35W06040135V02
6
40
135
46.76
AB35W06080080
AB35W06080080V02
6
80
80
46.87
AB35W06080135
AB35W06080135V02
6
80
135
46.82
AB35W06120080
AB35W06120080V02
6
120
80
46.92
AB35W06120135
AB35W06120135V02
6
120
135
46.87



















--------------------------------------------------------------------------------




2.
Covidien’s EverCross™ .035 percutaneous transluminal angioplasty balloon
catheters listed below. This Product will be provided by Supplier non-sterile
and without a hydrophilic coating applied to the catheter’s shaft.

PCN
Item Number
Balloon Diameter (mm)
Balloon Length (mm)
Catheter Length (cm)
Standard Cost
CV35W04040080
CV35W04040080V01
4
40
80
40.70
CV35W04040135
CV35W04040135V01
4
40
135
40.72
CV35W04080080
CV35W04080080V01
4
80
80
40.93
CV35W04080135
CV35W04080135V01
4
40
135
40.78
CV35W04120080
CV35W04120080V01
4
120
80
40.97
CV35W04120135
CV35W04120135V01
4
120
135
40.83
CV35W05040080
CV35W05040080V01
5
40
80
42.25
CV35W05040135
CV35W05040135V01
5
40
135
42.20
CV35W05080080
CV35W05080080V01
5
80
80
42.29
CV35W05080135
CV35W05080135V01
5
80
135
42.25
CV35W05120080
CV35W05120080V01
5
120
80
42.35
CV35W05120135
CV35W05120135V01
5
120
135
42.31
CV35W06040080
CV35W06040080V01
6
40
80
42.24
CV35W06040135
CV35W06040135V01
6
40
135
42.20
CV35W06080080
CV35W06080080V01
6
80
80
42.30
CV35W06080135
CV35W06080135V01
6
80
135
42.26
CV35W06120080
CV35W06120080V01
6
120
80
42.35
CV35W06120135
CV35W06120135V01
6
120
135
42.31
 
 
 
 
 
 




















17



--------------------------------------------------------------------------------




3.
Covidien’s NanoCross™ Elite .014 percutaneous transluminal angioplasty balloon
catheters listed below. This Product will be provided by Supplier non-sterile
and without a silicone coating applied to the balloon.

PCN
Item Number
Balloon Diameter (mm)
Balloon Length (mm)
Catheter Length (cm)
Standard Cost
AB14W020040090
AB14W020040090V02
2
40
90
50.36
AB14W020040150
AB14W020040150V02
2
40
150
50.39
AB14W020080090
AB14W020080090V02
2
80
90
50.50
AB14W020080150
AB14W020080150V02
2
80
150
50.53
AB14W020150090
AB14W020150090V02
2
150
90
54.67
AB14W020150150
AB14W020150150V02
2
150
150
54.70
AB14W025040090
AB14W025040090V02
2.5
40
90
50.36
AB14W025040150
AB14W025040150V02
2.5
40
150
50.39
AB14W025080090
AB14W025080090V02
2.5
80
90
50.50
AB14W025080150
AB14W025080150V02
2.5
80
150
50.53
AB14W025150090
AB14W025150090V02
2.5
150
90
54.67
AB14W025150150
AB14W025150150V02
2.5
150
150
54.70
AB14W030040090
AB14W030040090V02
3
40
90
50.36
AB14W030040150
AB14W030040150V02
3
40
150
49.69
AB14W030080090
AB14W030080090V02
3
80
90
50.50
AB14W030080150
AB14W030080150V02
3
80
150
50.53
AB14W030150090
AB14W030150090V02
3
150
90
54.67
AB14W030150150
AB14W030150150V02
3
150
150
54.70
AB14W035040090
AB14W035040090V02
3.5
40
90
50.36
AB14W035040150
AB14W035040150V02
3.5
40
150
50.39
AB14W035080090
AB14W035080090V02
3.5
80
90
50.50
AB14W035080150
AB14W035080150V02
3.5
80
150
50.53
AB14W035150090
AB14W035150090V02
3.5
150
90
64.37
AB14W035150150
AB14W035150150V02
3.5
150
150
64.40
AB14W040040090
AB14W040040090V02
4
40
90
50.36
AB14W040040150
AB14W040040150V02
4
40
150
50.39
AB14W040080090
AB14W040080090V02
4
80
90
50.50
AB14W040080150
AB14W040080150V02
4
80
150
50.53
AB14W040150090
AB14W040150090V02
4
150
90
54.67
AB14W040150150
AB14W040150150V02
4
150
150
54.70




18



--------------------------------------------------------------------------------




EXHIBIT B
INITIAL FORECAST


